Citation Nr: 1620599	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for a postoperative abdominal scar (abdominal scar disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION
	
The Veteran served on active duty from August 1955 to October 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2013 rating decision, the RO increased the Veteran's initial disability rating for his abdominal scar from noncompensable to 10 percent disabling.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected painful, linear abdominal scar is not shown to be manifested by three or more painful or unstable scars or by additional functional loss.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a service connected abdominal scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code (Code) 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records are fire-related, and are unable to be reconstructed.  All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records. 

In addition, the Veteran was afforded A VA examination in connection with his claim.  The Board finds that the VA examination obtained in this case is adequate for rating purposes because the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board notes the Veteran's contention through his representative in a May 2016 appellant's brief that the scar has resulted in "restricted exercise appropriate for his medical condition as counseled by VA examiner on April 17, 2014 after radiology diagnostic study."  His representative indicated that the Veteran was prejudiced as this note was "not acknowledged by VA prior to final adjudication."

A review of the April 17, 2014, VA treatment note indicated that the Veteran indicated that a CT of the Veteran's abdomen was performed.  The April 17, 2014 VA treatment record does not contain any mention of a recommended exercise or the Veteran's abdominal scar.  The most recent mention of exercise comes from an August 2013 VA treatment record which noted underneath "LDL-C>100 on Rx - Provider"  "PROMOTE LIFESTYLE CHANGES The patient is counseled as to the amount and level of exercise appropriate for the medical condition.  Walking is used as the primary exercise."  The Board notes, while the February 2013 supplemental statement of the case did not review the August 2013 or the April 17, 2014 VA treatment records, the SSOC did review VA treatment notes dated from February 2009 to February 2013 that contained multiple instances of the exact same note regarding the Veteran's recommended exercise.  Therefore, the RO was aware of the Veteran's recommended exercise at the time of the readjudication in the SSOC.  Thus, remanding for RO review of the VA treatment records from February 2013 through April 17, 2014, is not necessary as it would only result in imposing additional burdens on VA, with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  As noted below, analysis beyond step one is unnecessary.  

Scars not of the head, face, or neck are rated by application of Codes 7801 through 7805.  

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (meaning there is a frequent loss of covering of skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804.  

III.  Abdominal Scar 

The Veteran was granted service connection for an abdominal scar disability in a September 2012 Board decision.  An October 2012 rating decision evaluated the disability as noncompensable effective January 22, 2008, the date of the claim.  In February 2013 the RO increased the Veteran's initial disability evaluation to 10 percent disabling effective January 22, 2008.  The Veteran contends he is entitled to an increased evaluation for his service connected abdominal scar disability.   

The Veteran had received private treatment for his abdominal scar disability.  A January 2008 private treatment note indicated that the Veteran was experiencing residuals of an abdominal surgery, which he had received in 1956.  A September 2008 letter from the same physician stated that the Veteran specifically reported residual pain from the abdominal surgery.    

Additionally, the Veteran has been receiving VA treatment for his abdominal scar disability.  A February 2009 VA treatment record indicated the Veteran had felt sharp pain for years where he had abdominal surgery.  A July 2010 VA treatment record indicated that the Veteran reported pain in his scar.

The Veteran was afforded a February 2013 VA disability questionnaire examination.  The Veteran was noted to have one abdominal scar, status post splenectomy.  The scar was noted to be located on the right lower quadrant, and was 8 x 1 centimeters in linear length.  The examiner noted the scar was painful but not unstable.  The examiner indicated that the Veteran's scar did not result in limitation of function and that there were no other pertinent physical findings, complications, conditions, signs or symptoms (such as muscle or nerve damage) associated with the scar.

Based on the evidence of record, the Veteran is not entitled to a disability evaluation in excess of 10 percent disabling for his service connected abdominal scar disability.  38 C.F.R. § 4.118, Code 7804.  As noted above, under code 7804, a 10 percent rating will be awarded for one or more painful or unstable scars, and a 20 percent rating will be awarded for three or more painful or unstable scars.  The probative evidence of record shows the Veteran has one scar; therefore an evaluation in excess of 10 percent disabling is not warranted.  

The Board acknowledges the Veteran's contentions, made through his representative in a May 2016 appellant's brief, that he had an additional scar which was not acknowledged by the February 2013 VA examiner.  However, the Board notes even if the Veteran had an additional scar that would not entitle the Veteran to a higher rating as he would still have a total of less than three scars.  38 C.F.R. § 4.118, Code 7804.    

Codes 7801 and 7802 apply to scars which are nonlinear and therefore do not apply to this claim, as the Veteran's scar is linear.  38 C.F.R. § 4.118, Code 7801, 7802.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7801 to 7804 or under an appropriate other Code.  The Veteran's symptom of pain is considered by Code 7804, therefore Code 7805 does not apply to this claim.  38 C.F.R. § 4.118, Code 7805.  

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the abdominal scar disability that are not encompassed by the schedular criteria.  The Board notes the Veteran's contention, through his representative in a May 2016 appellant's brief, that the pain from his scar causes limitations on his ability to exercise and thus, a higher rating should be granted.  However, the medical evidence indicates that his exercise limitations are related to other medical issues, including his hyperlipidemia.  Further, the symptom of pain associated with the Veteran's abdominal scar disability is entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.   

Finally, the evidence does not show nor does the Veteran contend that he is unable to work due to his abdominal scar disability.  Notably, the February 2013 VA DBQ examination noted that the Veteran's abdominal scar disability did not cause any functional limitation.  Thus, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for a service connected abdominal scar disability is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


